Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to method and apparatus for programming a multi-level resistive memory cell. The independent claims 1 and 13 recite a method of programming resistive memory cells of a resistive memory, the method comprising: applying, by a programming circuit based on a first target resistive state, an initial resistance modification to a first cell of the resistive memory to change the resistance of the first cell from an initial resistive state to a first new resistance; comparing, by the programming circuit, the first new resistances of the first cell with a resistance range of the first target resistive states defined by a high and/or low resistance threshold; comparing, by the programming circuit, the first new resistance of the first cell with a target resistance range associated with the first target resistive states and defined by a high and/or low resistance threshold; and if it is determined that the first new resistance is outside the resistance range of the first target resistive states and inside the target resistance range, applying by the programming circuit one or more further resistance modifications to the first cell to increase or decrease its resistance. The prior art fails to disclose or suggest “comparing, by the programming circuit, the first new resistance of the first cell with a target resistance range associated with the first target resistive states and defined by a high and/or low resistance threshold; and if it is determined that the first new resistance is outside the resistance range of the first target resistive states and inside the target resistance range, applying by the programming circuit one or more further resistance modifications to the first cell to increase or decrease its resistance.” Therefore, claims 1-15 are in condition for allowance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871.  The examiner can normally be reached on 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        09/10/2021